Title: To Alexander Hamilton from James McHenry, 3 May 1791
From: McHenry, James
To: Hamilton, Alexander


[Baltimore] 3 May 1791.
My dear Sir.
I did not receive your letter of the 26th till the morning of the 2d. I immediately after saw Gen. Williams and made such communication of your wishes as I thought most likely to be attended with success. You know his ambitious cast, and that he thinks he could be more serviceable at the head of a great department than collector of a district. I mentioned the death of the comptroller, and the probability in my opinion that the President from the knowlege he had of the present auditors habits experience and capacities for business would fix upon him for a successor; in which case the auditorship which was a very important office would become vacant. I observed on the advantages of a residence at the seat of Congress if he still inclined to mount higher, that he knew your power and disposition, and said I would take upon myself to make the necessary suggestions. The idea of the auditors office being a step to a still more desirable one had its weight, but he finally declined, alledging his ill state of health, and the recent death of a brother in law Col. Stull which has devolved upon him the care of his children and estate. In short he was not to be induced to be auditor, tho’ I thought could I have said comptrouller he might, notwithstanding his present state of health would unfit him for discharging the duties of either.
I then called on Mr. Wm. Smith who with less shew of talents will make a much better auditor. He will have as little to learn as the General; is as systematic, a more correct and perfect accountant, of great respectability and of longer standing in society. I found also here that the comptrollership was a more darling object. My first conversation was yesterday, and it was not till about half an hour ago I got him to consent to use my discretion, so you may use yours. I was obliged to intimate, that from the opinion you had of him, I could entertain no doubt but his appointment would be certain unless the President got entangled to the Southward.
You judged right. Nay, should even what I once thought of take place, and my present temper of mind continue, I would remain where I am. My mind in the loss of a brother has received a severe shock. My wife like yours is every thing that is kind good and excellent, and was there only one man more in the world I should be the happiest man in it.
Adieu and believe me yours most sincerely   and most affectionately
James McHenry
